09/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0105


                                      DA 20-0105
                                   _________________

MUFFIE B. MURRAY and W. STEPHEN
MURRAY, HELD FAMILY TRUST, and
WILLIAM A. SARRAZIN,

             Plaintiffs, Counter-Defendants,
             and Appellees,
                                                                   ORDER
      v.

NATHAN G. JUDD,

             Defendant, Counter-Plaintiff,
             and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 23 2020